Order entered December 19, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00665-CV

               UNITED RENTALS NORTH AMERICA, INC., Appellant

                                            V.

 PAMELA EVANS, PATRICE ANDERSON, AS NEXT FRIEND OF PARIS DAVIS, &
  LEATHA KATAVI JONES, AS NEXT FRIEND OF DOMINIC JONES, Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-04449

                                        ORDER
      Before the Court is appellees’ second unopposed motion to extend time to file brief. We

GRANT the motion and ORDER the brief be filed on or before January 15, 2019.


                                                   /s/   DAVID EVANS
                                                         JUSTICE